997 S.W.2d 939 (1999)
In re Lee Roger SIMPSON, Jr., Relator.
No. 10-99-227-CV.
Court of Appeals of Texas, Waco.
September 1, 1999.
Lee Roger, New Boston, pro se.
Larry R. Hoelscher, Marlin, for respondent.
Before Chief Justice DAVIS, Justice GRAY, and Chief Justice McDONALD (retired).

OPINION
PER CURIAM.
Lee Roger Simpson, Jr. seeks a writ of mandamus compelling the District Clerk of Falls County to accept for filing a motion deposited with the clerk's office on July 27, 1999. We dismiss the petition for mandamus for want of jurisdiction.
Section 22.221 of the Government Code prescribes the original jurisdiction of the courts of appeals. That section states:
(b) Each court of appeals for a court of appeals district may issue all writs of mandamus, agreeable to the principles of law regulating those writs, against a:
(1) judge of a district or county court in the court of appeals district; or
(2) judge of a district court who is acting as a magistrate at a court of inquiry under Chapter 52, Code of Criminal Procedure, in the court of appeals district.
TEX. GOV'T CODE ANN. § 22.221(b) (Vernon Supp.1998). The Government Code does not confer mandamus jurisdiction over District Clerks upon the courts of appeals. Id.; see HCA Health Servs. of Tex., Inc. v. Salinas, 838 S.W.2d 246, 248 (Tex.1992). Accordingly, we dismiss the petition for want of jurisdiction.